NUMBER 13-19-00408-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


REGINALD ANDRE CALLIS,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 24th District Court
                        of Jackson County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant, Reginald Andre Callis, has filed a notice of appeal for “Illegal Sentence

and/or Void Judgment.” Appellant was convicted of possession with intent to deliver

cocaine on June 17, 2008 in trial court cause number 08-3-7806. This Court previously
issued a memorandum opinion and judgment on October 16, 2008, regarding this same

cause number. 1

        On August 26, 2019, the Clerk of this Court notified appellant that it appeared that

the order from which the appeal was taken was not an appealable order and requested

correction of this defect within ten days or the appeal would be dismissed. Appellant has

responded by filing a “Motion for Inclusion into the Record the Order Denying Relief from

a Fundamental Defect which Renders the Sentence Illegal and Conviction Void.”

        This Court lacks jurisdiction to consider a second appeal from appellant’s final

conviction. The exclusive post-conviction remedy in final felony convictions in Texas

courts is through a writ of habeas corpus pursuant to Texas Code of Criminal Procedure

11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (providing that “[a]fter conviction, the

procedure outlined in this Act shall be exclusive and any other proceeding shall be void

and of no force and effect in discharging the prisoner”); Ater v. Eighth Court of Appeals,

802 S.W.2d 241 (Tex. Crim. App. 1991).

        Accordingly, this appeal is DISMISSED for lack of jurisdiction. See TEX. R. APP.

P.42.3(a), 43.2(f). All pending motions are dismissed as moot.


                                                                   JAIME TIJERINA,
                                                                   Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of September, 2019.


        1  This Court dismissed the appeal because the trial court’s certification did not show the defendant
had the right of appeal. See TEX. R. APP. P. 25.2(a)(2).

                                                     2